DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/22 has been entered.
	
Response to Amendment
The amendment filed on 07/24/22 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7, 13 similarly recite receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system providing a cognitive computing function, the cognitive computing function comprising a cognitive process, the cognitive process being developed via a plurality of phases, the augmented intelligence system comprising a cognitive platform, the cognitive platform being used to develop the cognitive process, the cognitive platform comprising cognitive process foundation, the cognitive process foundation comprising a cognitive agent composition platform a cognitive skill composition platform a cognitive agent and a cognitive process orchestration platform; and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment, the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment.
The limitations of,  …providing a cognitive computing function, the cognitive computing function comprising a cognitive process, the cognitive process being developed via a plurality of phases, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing it on generic computer components.  That is, other than reciting “the augmented intelligence system and the information processing system” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the augmented intelligence system and the information processing system” language, “providing a cognitive function”, “the cognitive computing function comprising a cognitive process” and “the cognitive process being developed via a plurality of phases” in the context of this claim encompasses the performing any mental process such as thinking about a problem to solve in phases or steps.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 7, 13 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system, the augmented intelligence system and the information processing system…; the augmented intelligence system comprising a cognitive platform, the cognitive platform being used to develop the cognitive process, the cognitive platform comprising cognitive process foundation, the cognitive process foundation comprising a cognitive agent composition platform a cognitive skill composition platform a cognitive agent and a cognitive process orchestration platform; and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment. The plurality of data sources, augmented intelligence system, hardware process, and information processing system, the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions of receiving, storing, and processing data). The additional elements of receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system represent insignificant extra-solution activity and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements of, the augmented intelligence system comprising a cognitive platform, the cognitive platform being used to develop the cognitive process, the cognitive platform comprising cognitive process foundation, the cognitive process foundation comprising a cognitive agent composition platform a cognitive skill composition platform a cognitive agent and a cognitive process orchestration platform also do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the augmented intelligence system comprising a cognitive platform, the cognitive platform being used to develop the cognitive process, the cognitive platform comprising cognitive process foundation, the cognitive process foundation comprising a cognitive agent composition platform a cognitive skill composition platform a cognitive agent and a cognitive process orchestration platform generally links the abstract idea (mental process steps) to the field of artificial intelligence systems involving cognitive processes. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving data from a plurality of data sources; processing the data from the plurality of data sources via an augmented intelligence system; …; and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of conventional data gathering and display of data sets. The additional elements of, the augmented intelligence system comprising a cognitive platform, the cognitive platform being used to develop the cognitive process, the cognitive platform comprising cognitive process foundation, the cognitive process foundation comprising a cognitive agent composition platform a cognitive skill composition platform a cognitive agent and a cognitive process orchestration platform also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. Accordingly, claims 1, 7, 13 are not patent eligible.
Claims 2-6, 8-12, 17-20 depend on claims 1, 7, 13 and include all the limitations of claims 1, 7, 13. Therefore, claims 2-6, 8-12, 17-20 recite the same abstract idea of performing cognitive functions being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 8, 14 similarly recite limitations pertaining to the artifacts and roles in the plurality of phases. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the artifacts and roles in the plurality of phases link the abstract idea (mental process steps) to the field of artificial intelligence and machine learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claims to amount to significantly more than the judicial exception.
Claims 3-4, 9-10, 15-16 recite additional limitations pertaining to the data sourcing phase, and data engineering phase for preparing data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Claims 5-6, 11-12, 17-18 similarly recite limitations pertaining to the cognitive agent development phase for developing a machine learning model comprised in the plurality of phases. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the cognitive agent development phase for developing a machine learning model comprised in the plurality of phases link the abstract idea (mental process steps) to the field of artificial intelligence and machine learning. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claims to amount to significantly more than the judicial exception.
Claims 19-20 recite the additional limitations of computer executable instructions are deployable to a client system from a server system at a remote location; computer executable instructions are provided by a service provider to a user on an on-demand basis. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Chawla (US 2017/0185915) in view of Embodiment 2 of Chawla (US 2017/0185915) and further in view of Kozhaya (US 2019/0391956) and Moreno (US 2017/0046971).
Regarding claim 1, Embodiment 1 discloses:
A computer-implementable method for cognitive information processing, comprising: receiving data from a plurality of data sources at least by ([Abstract] “A cognitive learning method comprising: … receiving data from a plurality of data sources”);
processing the data from the plurality of data sources via an augmented intelligence system at least by ([Abstract] “processing the user interaction data and the data from the plurality of data sources to perform a cognitive learning operation, the processing being performed via a cognitive inference and learning system” [0214] “the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082.”) and the augmented intelligence system is the cognitive inference and learning system 118,
the augmented intelligence system executing on a hardware processor of an information processing system at least by ([0033] “FIG. 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or “CPU”) 102” [0033] “System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120”) and the information processing system is the information processing system 100 on which the cognitive inference and learning system (CILS) is implemented within memory and executed by CPU 102,
the augmented intelligence system and the information processing system providing a cognitive computing function at least by ([0034] “the CILS 118 is implemented to perform various cognitive computing operations described in greater detail herein”) and the cognitive computing function is the cognitive computing operations,
the cognitive computing function comprising a cognitive process at least by ([0115] “he CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain”),
the cognitive process being developed via a plurality of phases
at least by ([0115] “FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention. In various embodiments, these CILS operations may include a perceive 506 phase, a relate 508 phase, an operate 510 phase, a process and execute 512 phase, and a learn 514 phase. In these and other embodiments, the CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain.”),
the augmented intelligence system comprising a cognitive platform at least by ([0066] “the APIs 316 are implemented to build and manage predetermined cognitive applications 304, described in greater detail herein, which are then executed on the cognitive platform 310 to generate cognitive insights. Likewise, the sourcing agents 318 are implemented in various embodiments to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In various embodiments, the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334.”),
the cognitive platform being used to develop the cognitive process at least by ([0076] “As likewise shown in FIG. 3, the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs) 316, sourcing agents 318, a cognitive engine 320, destination agents 336, and platform data 338, all of which are described in greater detail herein.” [0115] “In these and other embodiments, the CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain. In various embodiments, the CILS operations are performed through the implementation of a cognitive platform 310, described in greater detail herein. In these and other embodiments, the cognitive platform 310 may be implemented within a cloud analytics infrastructure 344, which in turn is implemented within a cloud infrastructure 340, likewise described in greater detail herein.”),
the cognitive platform comprising cognitive process foundation at least by ([0064] “As likewise shown in FIG. 3, the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs) 316, sourcing agents 318, a cognitive engine 320, destination agents 336, and platform data 338, all of which are described in greater detail herein.” [0066] “In various embodiments, the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334.”) and Fig. 3 shows that the cognitive platform includes a cognitive engine which comprises foundation components (cognitive process foundation),
the cognitive process foundation comprising a cognitive agent composition platform … a cognitive agent and a cognitive process orchestration platform at least by ([0101] “the foundation components 334 are implemented to enable the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 to perform their respective operations and processes” [0207] “As likewise used herein, a composite cognitive insight broadly refers to a set of cognitive insights generated as a result of orchestrating a set of independent cognitive agents, referred to herein as insight agents.” [0208] “In various embodiments, the insight agents use a cognitive graph, such as an application cognitive graph 1082, as their data source to respectively generate individual cognitive insights”) and Figs. 4A-4B shows that the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 are comprised within the cognitive engine 320 along with the foundation components (cognitive process foundation) which enable them to operate; further, the cognitive process orchestration platform is the cognitive insight/learning engine which orchestrates a set of independent cognitive agents (cognitive agent composition platform); Fig. 4B also shows that insight/learning engine comprises insight agents (cognitive agent).
Embodiment 1 fails to disclose “…a cognitive skill composition platform…; and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment, the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment”
However, Embodiment 2 teaches and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment at least by ([0122]-[0123] & Fig. 7 disclose and show the providing or transitioning predetermined data, knowledge elements and updates to the private 720 cognitive platform within the private network 706 (another operational environment) from hosted cognitive cloud 704 (one operational environment).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 2 because both embodiments disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify Embodiment 1 to further include the providing of data and knowledge elements to other operating environments as in Embodiment 2 in order to anonymize the knowledge elements by providing them to a private network environment.
Embodiment 1, Embodiment 2 fail to disclose “…a cognitive skill composition platform…; the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment”
However, Kozhaya teaches the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment” at least by ([0004] “an approach is provided in which an information handling system performs multiple tests using a cognitive service and multiple trained machine learning models on user data corresponding to a user application”[0033] “the cognitive services deployment system utilizes a façade (simplified interface to a larger body of code) where an invocation of a selected and bound machine learning model sits outside the user's application and is executed as a just-in time request to get prediction values for the request or the outcome of a request based on data that may be sample data or real-time/production data.” [0038] “Cognitive services deployment system 300 evaluates sample data X 360 using a combination of the trained models in trained model catalog 320 with a set of the cognitive services 310 to determine which combination produces the best result based on sample data X 360.” [0039] “When testing completes, cognitive services deployment system 300 ranks the machine learning models and the cognitive services based on the test results” [0043] “cognitive services deployment system 300 evaluated sample data Y 380 (from FIG. 3) and determined that question and answer service 314 dynamically linked to trained model Mg, and retrieve and rank service 316 dynamically linked to trained model Mh is a best combination to support user Y application 450 (executing on user Y system 370).” [0046] “Next, cognitive services deployment system 300 identifies possible cognitive services to support the sample data based on the classification. Using the example above, cognitive services deployment system 300 may select question and answer service 314 to test. Per-service model to data comparator 510 tests sample data X 500 first using the combination of question and answer service 314 with machine learning model Mc (cost model), and then tests sample data X 500 using the combination of question and answer service 314 with machine learning model Mf (vibe model).” [0051] “At step 670, the process processes real-time data from the application using the bound cognitive service and the machine learning models.”) and the at least one development environment comprises at least the question and answer service (test environment) while the other operation environment comprises at least the bound cognitive service (a production environment), for example. However, multiple tests are performed using the multiple or set of cognitive services, and therefore, any of these cognitive services along with another one of the cognitive services could also be considered test environments.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kozhaya into the teaching of Embodiment 1, Embodiment 2 because both embodiments and this reference similarly disclose cognitive learning processes. Consequently, one of ordinary skill in the art would be motivated to further modify this combination to further include the selecting of the different environments as in Kozhaya in order to “determine an optimum cognitive service/machine learning model combination” [0048], Kozhaya.
Embodiment 1, Embodiment 2, Kozhaya fail to disclose “…a cognitive skill composition platform…”
However, Moreno teaches the above limitations at least by ([Abstract] “The system includes a cognitive skills development platform…The platform uses computer implemented systems and methods for training a user with the aim of enhancing processes, skills, and/or development of user intelligence, attention, language skills and brain functioning.” [0080] “The present invention provides systems and methods for allowing cognitive skills development realized using a unique cognitive-exercise based training platform”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Moreno into the teaching of Embodiment 1, Embodiment 2, Kozhaya because both embodiments and this reference similarly disclose cognitive learning processes. Consequently, one of ordinary skill in the art would be motivated to further modify this combination to further include the cognitive skill development platform as in Moreno in order to “improve a particular aspect, or several aspects, of sensory or cognition processing” [0014], Moreno.
As per claim 2, claim 1 is incorporated, Embodiment 1 further discloses:
wherein: each of the plurality of phases has at least one of associated input artifacts, associated roles and associated output artifacts at least by ([0115]-[0119] disclose the phases which each get inputted data as shown in Fig. 5, starting with the source streams of data that are ingested during the perceive phase 506 and the roles associated with each phase, [0115]-[0119] & FIG. 5 also disclose and show the output data for each phase such as the feedback on observations, feedback on decisions, and feedback on results).
As per claim 3, claim 1 is incorporated, Embodiment 1 further discloses:
wherein: the plurality of phases comprise a data sourcing phase, the data sourcing phase performing data discovery operations on the data from the plurality of data sources at least by ([0191] “the source streams of data are dynamically ingested in real-time during the perceive 506 phase, and based upon a context, extraction, parsing, and tagging operations are performed on language, text and images contained therein”).
As per claim 4, claim 3 is incorporated, Embodiment 1 further discloses:
wherein: the data sourcing phase comprises a data engineering operation, the data engineering operation preparing the data from the plurality of data sources for use by a cognitive agent development phase at least by ([0120] “FIG. 6 depicts the lifecycle of CILS agents implemented in accordance with an embodiment of the invention to perform CILS operations. In various embodiments, the CILS agents lifecycle 602 may include implementation of a sourcing 318 agent, an enrichment 425 agent, a bridging 429 agent, an insight 433 agent, a destination 336 agent, and a learning 434 agent. In these embodiments, the sourcing 318 agent is implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. These sourced data streams are then provided to an enrichment 425 agent, which then invokes an enrichment component to perform enrichment operations to generate enriched data streams, likewise described in greater detail herein”).
Regarding claim 7, Embodiment 1 discloses:
A system comprising: a hardware processor; a data bus coupled to the hardware processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the hardware processor at least by [0025] and configured for: receiving data from a plurality of data sources at least by ([Abstract] “A cognitive learning method comprising: … receiving data from a plurality of data sources”);
processing the data from the plurality of data sources via an augmented intelligence system at least by ([Abstract] “processing the user interaction data and the data from the plurality of data sources to perform a cognitive learning operation, the processing being performed via a cognitive inference and learning system” [0214] “the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082.”) and the augmented intelligence system is the cognitive inference and learning system 118,
the augmented intelligence system executing on a hardware processor of an information processing system at least by ([0033] “FIG. 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or “CPU”) 102” [0033] “System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120”) and the information processing system is the information processing system 100 on which the cognitive inference and learning system (CILS) is implemented within memory and executed by CPU 102,
the augmented intelligence system and the information processing system providing a cognitive computing function at least by ([0034] “the CILS 118 is implemented to perform various cognitive computing operations described in greater detail herein”) and the cognitive computing function is the cognitive computing operations,
the cognitive computing function comprising a cognitive process at least by ([0115] “he CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain”),
the cognitive process being developed via a plurality of phases
at least by ([0115] “FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention. In various embodiments, these CILS operations may include a perceive 506 phase, a relate 508 phase, an operate 510 phase, a process and execute 512 phase, and a learn 514 phase. In these and other embodiments, the CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain.”),
the augmented intelligence system comprising a cognitive platform at least by ([0066] “the APIs 316 are implemented to build and manage predetermined cognitive applications 304, described in greater detail herein, which are then executed on the cognitive platform 310 to generate cognitive insights. Likewise, the sourcing agents 318 are implemented in various embodiments to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In various embodiments, the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334.”),
the cognitive platform being used to develop the cognitive process at least by ([0076] “As likewise shown in FIG. 3, the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs) 316, sourcing agents 318, a cognitive engine 320, destination agents 336, and platform data 338, all of which are described in greater detail herein.” [0115] “In these and other embodiments, the CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain. In various embodiments, the CILS operations are performed through the implementation of a cognitive platform 310, described in greater detail herein. In these and other embodiments, the cognitive platform 310 may be implemented within a cloud analytics infrastructure 344, which in turn is implemented within a cloud infrastructure 340, likewise described in greater detail herein.”),
the cognitive platform comprising cognitive process foundation at least by ([0064] “As likewise shown in FIG. 3, the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs) 316, sourcing agents 318, a cognitive engine 320, destination agents 336, and platform data 338, all of which are described in greater detail herein.” [0066] “In various embodiments, the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334.”) and Fig. 3 shows that the cognitive platform includes a cognitive engine which comprises foundation components (cognitive process foundation),
the cognitive process foundation comprising a cognitive agent composition platform … a cognitive agent and a cognitive process orchestration platform at least by ([0101] “the foundation components 334 are implemented to enable the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 to perform their respective operations and processes” [0207] “As likewise used herein, a composite cognitive insight broadly refers to a set of cognitive insights generated as a result of orchestrating a set of independent cognitive agents, referred to herein as insight agents.” [0208] “In various embodiments, the insight agents use a cognitive graph, such as an application cognitive graph 1082, as their data source to respectively generate individual cognitive insights”) and Figs. 4A-4B shows that the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 are comprised within the cognitive engine 320 along with the foundation components (cognitive process foundation) which enable them to operate; further, the cognitive process orchestration platform is the cognitive insight/learning engine which orchestrates a set of independent cognitive agents (cognitive agent composition platform); Fig. 4B also shows that insight/learning engine comprises insight agents (cognitive agent).
Embodiment 1 fails to disclose “…a cognitive skill composition platform…; and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment, the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment”
However, Embodiment 2 teaches and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment at least by ([0122]-[0123] & Fig. 7 disclose and show the providing or transitioning predetermined data, knowledge elements and updates to the private 720 cognitive platform within the private network 706 (another operational environment) from hosted cognitive cloud 704 (one operational environment).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 2 because both embodiments disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify Embodiment 1 to further include the providing of data and knowledge elements to other operating environments as in Embodiment 2 in order to anonymize the knowledge elements by providing them to a private network environment.
Embodiment 1, Embodiment 2 fail to disclose “…a cognitive skill composition platform…; the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment”
However, Kozhaya teaches the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment” at least by ([0004] “an approach is provided in which an information handling system performs multiple tests using a cognitive service and multiple trained machine learning models on user data corresponding to a user application”[0033] “the cognitive services deployment system utilizes a façade (simplified interface to a larger body of code) where an invocation of a selected and bound machine learning model sits outside the user's application and is executed as a just-in time request to get prediction values for the request or the outcome of a request based on data that may be sample data or real-time/production data.” [0038] “Cognitive services deployment system 300 evaluates sample data X 360 using a combination of the trained models in trained model catalog 320 with a set of the cognitive services 310 to determine which combination produces the best result based on sample data X 360.” [0039] “When testing completes, cognitive services deployment system 300 ranks the machine learning models and the cognitive services based on the test results” [0043] “cognitive services deployment system 300 evaluated sample data Y 380 (from FIG. 3) and determined that question and answer service 314 dynamically linked to trained model Mg, and retrieve and rank service 316 dynamically linked to trained model Mh is a best combination to support user Y application 450 (executing on user Y system 370).” [0046] “Next, cognitive services deployment system 300 identifies possible cognitive services to support the sample data based on the classification. Using the example above, cognitive services deployment system 300 may select question and answer service 314 to test. Per-service model to data comparator 510 tests sample data X 500 first using the combination of question and answer service 314 with machine learning model Mc (cost model), and then tests sample data X 500 using the combination of question and answer service 314 with machine learning model Mf (vibe model).” [0051] “At step 670, the process processes real-time data from the application using the bound cognitive service and the machine learning models.”) and the at least one development environment comprises at least the question and answer service (test environment) while the other operation environment comprises at least the bound cognitive service (a production environment), for example. However, multiple tests are performed using the multiple or set of cognitive services, and therefore, any of these cognitive services along with another one of the cognitive services could also be considered test environments.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kozhaya into the teaching of Embodiment 1, Embodiment 2 because both embodiments and this reference similarly disclose cognitive learning processes. Consequently, one of ordinary skill in the art would be motivated to further modify this combination to further include the selecting of the different environments as in Kozhaya in order to “determine an optimum cognitive service/machine learning model combination” [0048], Kozhaya.
Embodiment 1, Embodiment 2, Kozhaya fail to disclose “…a cognitive skill composition platform…”
However, Moreno teaches the above limitations at least by ([Abstract] “The system includes a cognitive skills development platform…The platform uses computer implemented systems and methods for training a user with the aim of enhancing processes, skills, and/or development of user intelligence, attention, language skills and brain functioning.” [0080] “The present invention provides systems and methods for allowing cognitive skills development realized using a unique cognitive-exercise based training platform”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Moreno into the teaching of Embodiment 1, Embodiment 2, Kozhaya because both embodiments and this reference similarly disclose cognitive learning processes. Consequently, one of ordinary skill in the art would be motivated to further modify this combination to further include the cognitive skill development platform as in Moreno in order to “improve a particular aspect, or several aspects, of sensory or cognition processing” [0014], Moreno.
Regarding claim 13, Embodiment 1 discloses:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions at least by [0025] configured for: receiving data from a plurality of data sources at least by ([Abstract] “A cognitive learning method comprising: … receiving data from a plurality of data sources”);
processing the data from the plurality of data sources via an augmented intelligence system at least by ([Abstract] “processing the user interaction data and the data from the plurality of data sources to perform a cognitive learning operation, the processing being performed via a cognitive inference and learning system” [0214] “the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082.”) and the augmented intelligence system is the cognitive inference and learning system 118,
the augmented intelligence system executing on a hardware processor of an information processing system at least by ([0033] “FIG. 1 is a generalized illustration of an information processing system 100 that can be used to implement the system and method of the present invention. The information processing system 100 includes a processor (e.g., central processor unit or “CPU”) 102” [0033] “System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise cognitive inference and learning system (CILS) 118. In these and other embodiments, the CILS 118 may likewise comprise invention modules 120”) and the information processing system is the information processing system 100 on which the cognitive inference and learning system (CILS) is implemented within memory and executed by CPU 102,
the augmented intelligence system and the information processing system providing a cognitive computing function at least by ([0034] “the CILS 118 is implemented to perform various cognitive computing operations described in greater detail herein”) and the cognitive computing function is the cognitive computing operations,
the cognitive computing function comprising a cognitive process at least by ([0115] “he CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain”),
the cognitive process being developed via a plurality of phases
at least by ([0115] “FIG. 5 is a simplified process diagram of cognitive inference and learning system (CILS) operations performed in accordance with an embodiment of the invention. In various embodiments, these CILS operations may include a perceive 506 phase, a relate 508 phase, an operate 510 phase, a process and execute 512 phase, and a learn 514 phase. In these and other embodiments, the CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain.”),
the augmented intelligence system comprising a cognitive platform at least by ([0066] “the APIs 316 are implemented to build and manage predetermined cognitive applications 304, described in greater detail herein, which are then executed on the cognitive platform 310 to generate cognitive insights. Likewise, the sourcing agents 318 are implemented in various embodiments to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. In various embodiments, the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334.”),
the cognitive platform being used to develop the cognitive process at least by ([0076] “As likewise shown in FIG. 3, the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs) 316, sourcing agents 318, a cognitive engine 320, destination agents 336, and platform data 338, all of which are described in greater detail herein.” [0115] “In these and other embodiments, the CILS 118 shown in FIG. 2 is implemented to mimic cognitive processes associated with the human brain. In various embodiments, the CILS operations are performed through the implementation of a cognitive platform 310, described in greater detail herein. In these and other embodiments, the cognitive platform 310 may be implemented within a cloud analytics infrastructure 344, which in turn is implemented within a cloud infrastructure 340, likewise described in greater detail herein.”),
the cognitive platform comprising cognitive process foundation at least by ([0064] “As likewise shown in FIG. 3, the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs) 316, sourcing agents 318, a cognitive engine 320, destination agents 336, and platform data 338, all of which are described in greater detail herein.” [0066] “In various embodiments, the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334.”) and Fig. 3 shows that the cognitive platform includes a cognitive engine which comprises foundation components (cognitive process foundation),
the cognitive process foundation comprising a cognitive agent composition platform … a cognitive agent and a cognitive process orchestration platform at least by ([0101] “the foundation components 334 are implemented to enable the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 to perform their respective operations and processes” [0207] “As likewise used herein, a composite cognitive insight broadly refers to a set of cognitive insights generated as a result of orchestrating a set of independent cognitive agents, referred to herein as insight agents.” [0208] “In various embodiments, the insight agents use a cognitive graph, such as an application cognitive graph 1082, as their data source to respectively generate individual cognitive insights”) and Figs. 4A-4B shows that the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 are comprised within the cognitive engine 320 along with the foundation components (cognitive process foundation) which enable them to operate; further, the cognitive process orchestration platform is the cognitive insight/learning engine which orchestrates a set of independent cognitive agents (cognitive agent composition platform); Fig. 4B also shows that insight/learning engine comprises insight agents (cognitive agent).
Embodiment 1 fails to disclose “…a cognitive skill composition platform…; and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment, the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment”
However, Embodiment 2 teaches and, promoting the cognitive process from one operational environment to another operational environment, the promoting transitioning the cognitive process from the one operational environment to the another operational environment at least by ([0122]-[0123] & Fig. 7 disclose and show the providing or transitioning predetermined data, knowledge elements and updates to the private 720 cognitive platform within the private network 706 (another operational environment) from hosted cognitive cloud 704 (one operational environment).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 2 because both embodiments disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify Embodiment 1 to further include the providing of data and knowledge elements to other operating environments as in Embodiment 2 in order to anonymize the knowledge elements by providing them to a private network environment.
Embodiment 1, Embodiment 2 fail to disclose “…a cognitive skill composition platform…; the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment”
However, Kozhaya teaches the one operational environment comprising at least one of a development environment, a test environment and a user acceptance environment, the another operational environment comprising at least one of the test environment, the user acceptance environment and a production environment” at least by ([0004] “an approach is provided in which an information handling system performs multiple tests using a cognitive service and multiple trained machine learning models on user data corresponding to a user application”[0033] “the cognitive services deployment system utilizes a façade (simplified interface to a larger body of code) where an invocation of a selected and bound machine learning model sits outside the user's application and is executed as a just-in time request to get prediction values for the request or the outcome of a request based on data that may be sample data or real-time/production data.” [0038] “Cognitive services deployment system 300 evaluates sample data X 360 using a combination of the trained models in trained model catalog 320 with a set of the cognitive services 310 to determine which combination produces the best result based on sample data X 360.” [0039] “When testing completes, cognitive services deployment system 300 ranks the machine learning models and the cognitive services based on the test results” [0043] “cognitive services deployment system 300 evaluated sample data Y 380 (from FIG. 3) and determined that question and answer service 314 dynamically linked to trained model Mg, and retrieve and rank service 316 dynamically linked to trained model Mh is a best combination to support user Y application 450 (executing on user Y system 370).” [0046] “Next, cognitive services deployment system 300 identifies possible cognitive services to support the sample data based on the classification. Using the example above, cognitive services deployment system 300 may select question and answer service 314 to test. Per-service model to data comparator 510 tests sample data X 500 first using the combination of question and answer service 314 with machine learning model Mc (cost model), and then tests sample data X 500 using the combination of question and answer service 314 with machine learning model Mf (vibe model).” [0051] “At step 670, the process processes real-time data from the application using the bound cognitive service and the machine learning models.”) and the at least one development environment comprises at least the question and answer service (test environment) while the other operation environment comprises at least the bound cognitive service (a production environment), for example. However, multiple tests are performed using the multiple or set of cognitive services, and therefore, any of these cognitive services along with another one of the cognitive services could also be considered test environments.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kozhaya into the teaching of Embodiment 1, Embodiment 2 because both embodiments and this reference similarly disclose cognitive learning processes. Consequently, one of ordinary skill in the art would be motivated to further modify this combination to further include the selecting of the different environments as in Kozhaya in order to “determine an optimum cognitive service/machine learning model combination” [0048], Kozhaya.
Embodiment 1, Embodiment 2, Kozhaya fail to disclose “…a cognitive skill composition platform…”
However, Moreno teaches the above limitations at least by ([Abstract] “The system includes a cognitive skills development platform…The platform uses computer implemented systems and methods for training a user with the aim of enhancing processes, skills, and/or development of user intelligence, attention, language skills and brain functioning.” [0080] “The present invention provides systems and methods for allowing cognitive skills development realized using a unique cognitive-exercise based training platform”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Moreno into the teaching of Embodiment 1, Embodiment 2, Kozhaya because both embodiments and this reference similarly disclose cognitive learning processes. Consequently, one of ordinary skill in the art would be motivated to further modify this combination to further include the cognitive skill development platform as in Moreno in order to “improve a particular aspect, or several aspects, of sensory or cognition processing” [0014], Moreno.
As per claim 19, claim 13 is incorporated, Embodiment 1 further discloses:
wherein: the computer executable instructions are deployable to a client system from a server system at a remote location at least by ([0028] “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly, on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).”).
As per claim 20, claim 13 is incorporated, Embodiment 1 further discloses:
wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis at least by ([0028] “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly, on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).”).
Claims 8-10, 14-16 recite similar claim limitations as the method of claims 2-4, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove.

Claims 5-6, 11-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Chawla (US 2017/0185915) in view of Embodiment 2 of Chawla (US 2017/0185915) and Kozhaya (US 2019/0391956) further in view of Embodiment 3 of Chawla (US 2017/0185915).
As per claim 5, claim 1 is incorporated, Embodiment 1 further discloses:
wherein: the plurality of phases comprise a cognitive agent development phase at least by ([0120] “FIG. 6 depicts the lifecycle of CILS agents implemented in accordance with an embodiment of the invention to perform CILS operations. In various embodiments, the CILS agents lifecycle 602 may include implementation of a sourcing 318 agent, an enrichment 425 agent, a bridging 429 agent, an insight 433 agent, a destination 336 agent, and a learning 434 agent. In these embodiments, the sourcing 318 agent is implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. These sourced data streams are then provided to an enrichment 425 agent, which then invokes an enrichment component to perform enrichment operations to generate enriched data streams, likewise described in greater detail herein”).
Embodiment 1, Embodiment 2, Kozhaya fail to disclose “the cognitive agent development phase developing a machine learning model associated with the cognitive process”
However, Embodiment 3 teaches the above limitations at least by ([0214] “the process 1008 component is implemented to generate various models, described in greater detail herein, which are stored in the repository of models 1028. The process 1008 component is likewise implemented in various embodiments to use the sourced data to generate one or more cognitive graphs, such as an application cognitive graph 1082, as likewise described in greater detail herein. In various embodiments, the process 1008 component is implemented to gain an understanding of the data sourced from the sources of social data 1012, public data 1014, device data 1016, and proprietary data 1018, which assist in the automated generation of the application cognitive graph 1082”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 3 into the teaching of Embodiment 1, Embodiment 2, Kozhaya because the embodiments similarly disclose cognitive learning processes within the same disclosure. Consequently, one of ordinary skill in the art would be motivated to further modify this combination to further include the developing of machine learning models as in Embodiment 3 in order to be able to reuse knowledge data in the future.
As per claim 6, claim 5 is incorporated, Embodiment 1 further discloses:
wherein: the cognitive agent development phase comprises composing a cognitive skill and composing a cognitive agent at least by ([0120] “FIG. 6 depicts the lifecycle of CILS agents implemented in accordance with an embodiment of the invention to perform CILS operations. In various embodiments, the CILS agents lifecycle 602 may include implementation of a sourcing 318 agent, an enrichment 425 agent, a bridging 429 agent, an insight 433 agent, a destination 336 agent, and a learning 434 agent. In these embodiments, the sourcing 318 agent is implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. These sourced data streams are then provided to an enrichment 425 agent, which then invokes an enrichment component to perform enrichment operations to generate enriched data streams, likewise described in greater detail herein”).
Claims 11-12, 17-18 recite similar claim limitations as the method of claims 5-6, except that they set forth the claimed invention as a system and a non-transitory computer-readable storage medium, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 04/25/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 9, applicant argues that Chawla and Kozhaya allegedly do not disclose or suggest the promoting the transitioning the cognitive process from one operational environment to another.
In response to the preceding argument, examiner respectfully submits that Embodiment 2 of Chawla discloses the limitation pertaining to promoting the transitioning the cognitive process from one operational environment to another at least by ([0122]-[0123] & Fig. 7 which disclose and show the providing or transitioning predetermined data, knowledge elements and updates to the private 720 cognitive platform within the private network 706 (another operational environment) from hosted cognitive cloud 704 (one operational environment).
Regarding 35 USC 103, on pg. 9, applicant argues that Chawla and Kozhaya allegedly do not disclose or suggest the newly-amended limitations.
In response to the preceding argument, examiner respectfully submits that Embodiment 1 of Chawla discloses the following limitations, “the augmented intelligence system comprising a cognitive platform” at least by ([0066] which describes a cognitive platform within the system), “the cognitive platform being used to develop the cognitive process” at least by ([0076] which teaches that the cognitive platform 310 includes a development environment 314, and a cognitive engine 320 along with [0115] which teaches that CILS is shown in FIG. 2 and is implemented to mimic cognitive processes associated with the human brain and that the CILS operations are performed through the implementation of a cognitive platform 310”), “the cognitive platform comprising cognitive process foundation” at least by ([0064] which teaches that the cognitive engine 320 includes a dataset engine 322, a graph query engine 326, an insight/learning engine 330, and foundation components 334 and Fig. 3 shows that the cognitive platform includes a cognitive engine which comprises foundation components (cognitive process foundation), “the cognitive process foundation comprising a cognitive agent composition platform … a cognitive agent and a cognitive process orchestration platform” at least by ([0101] which discloses that the foundation components 334 are implemented to enable the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 to perform their respective operations and processes while [0207]  teaches that a composite cognitive insight broadly refers to a set of cognitive insights generated as a result of orchestrating a set of independent cognitive agents, referred to herein as insight agents, and [0208]  which teaches that insight agents use a cognitive graph, such as an application cognitive graph 1082, as their data source to respectively generate individual cognitive insights. That is, Figs. 4A-4B shows that the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 are comprised within the cognitive engine 320 along with the foundation components (cognitive process foundation) which enable them to operate; further, the cognitive process orchestration platform is the cognitive insight/learning engine which orchestrates a set of independent cognitive agents (cognitive agent composition platform); Fig. 4B also shows that insight/learning engine comprises insight agents (cognitive agent).	

Applicant’s remaining arguments with respect to the cognitive skill composition platform have been considered but are moot because they do not apply to the reference being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169